Citation Nr: 1218107	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-21 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating higher than 10 percent for the service-connected right hip disability.

3.  Entitlement to an initial rating higher than 10 percent for the service-connected right knee disability.

4.  Entitlement to an initial compensable rating for the service-connected right ankle disability.

5.  Entitlement to an initial rating higher than 20 percent for the service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served honorably on active duty from October 1977 to October 1981 and from July 1983 to May 1986.  His third period of active service from June 1988 to May 1992 resulted in a Bad Conduct Discharge, and the Veteran has been determined to be ineligible for service-connected benefits for any disabilities arising from that period of service (see Administrative Decision issued in February 2007).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for disabilities of the lumbar spine, right hip, right knee and right ankle and assigned the initial ratings shown on the title page.  Also on appeal is a June 2008 RO rating decision that, in relevant part denied service connection for hypertension.


FINDINGS OF FACT

1.  Chronic hypertension was not present during honorable active service or to a compensable degree within the first year after discharge from such service, and the disease is not etiologically related to service.  

2.  From July 5, 2006, the right hip disability has been manifested by flexion better than 45 degrees and extension better than 5 degrees, with pain on motion.

3.  From July 5, 2006, the right knee disability has been manifested by extension to 0 degrees and flexion better than 45 degrees, with pain on motion and no instability.

4.  From July 5, 2006, the right ankle disability has been manifested by moderate, but not marked, limitation of motion due to pain.

5.  From July 5, 2006, the lumbar spine disability has been manifested by flexion predominantly better than 30 degrees, with no ankylosis and no incapacitating episodes related to intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for an initial rating higher than 10 percent for right hip disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5251, 5252 (2011).

3.  The criteria for an initial rating higher than 10 percent for right knee disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5257, 5260, 5261 (2011).

4.  The criteria for a rating of 10 percent, but not more, for right ankle disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2011).

5.  The criteria for an initial rating higher than 20 percent for lumbar spine disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5237, 5239, 5243 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Thus, no further discussion in this regard is necessary concerning the increased rating claims.  

Regarding the service connection claim, full notice to include the disability-rating and effective-date elements was provided by letter in January 2008, and the Veteran had ample opportunity to respond prior to the June 2008 rating decision on appeal.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records (STRs) have been obtained; although the full STRs relating to the Veteran's first tour of active duty are not present, the RO has made every effort to obtain those records and has filed a formal memorandum of nonavailability showing further pursuit would be futile.  The RO has also obtained Social Security Administration (SSA) disability records and post-service treatment records from those VA and non -VA providers identified by the Veteran as having relevant records.

The Veteran was afforded appropriate VA examinations.  He has been advised of his entitlement to a hearing but has not requested a hearing in conjunction with this appeal.  Further, neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Entitlement to Service Connection for Hypertension

Applicable Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic disabilities such as hypertension are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by ratings two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).

Service treatment records (STRs) from the first period of honorable service, October 1977 to October 1981, are not on file.  The RO has issued a Memorandum memorializing that these STRs are not available after diligent efforts to obtain them from the Service Department and other appropriate depositories.  However, the Veteran's separation examination in September 1981 is of record, and shows current blood pressure of 120/72 with clinical evaluation of the heart and vascular system as "normal" on examination.

STRs from the second period of honorable service, July 1983 to May 1986, are on file.  These show his blood pressure on enlistment was 139/84.  In July 1983 he was treated for a heat injury during a road march, at which time his blood pressure was measured at 110/78.  In March 1984 he was treated for chest pains and numbness in the legs, during which his blood pressure was measured at 130/72.  In early October 1984 his blood pressure was measured at 140/100, but later in October 1984 his blood pressure was down to 90/60.  In May 1985 his blood pressure was 140/90; the clinician noted the blood pressure was elevated but also noted the Veteran had performed physical training (PT) before coming on sick call.  In December 1985 he was treated for stomach complaints, and his blood pressure was measured at 128 [indistinct]/75.  His separation physical examination in April 1986 showed blood pressure of 126/70 and clinical evaluation of heart and vascular system as "normal."  In a self-reported Report of Medical History in April 1986 the Veteran specifically denied history of high or low blood pressure.

The Veteran had a break in service between his second (honorable) period of service, which ended in May 1986, and his third (other-than-honorable) period of service, which began in June 1988.  Private treatment records relating to that period are not of record.  However, the STRs relating to the third period of service include a May 1988 enlistment examination in which the Veteran specifically denied history of high or low blood pressure; concurrent examination showed his current blood pressure to be 128/78 and clinical evaluation of the heart and vascular systems to be "normal."

On review of the evidence above, the Board initially finds the Veteran is not shown to have had chronic hypertension at the time of his separation from honorable service in May 1986.  There were only two instances of borderline hypertensive blood pressure during his period of honorable service (in October 1984 and May 1985), but on numerous occasions before and after those readings his blood pressure was within normal range.  The Board concludes the Veteran did not have blood pressure predominantly in the hypertensive range during service, a conclusion that is consistent with the results of his separation examination in May 1986.

The Board further finds that the Veteran did not have hypertension to a compensable degree within the first year after discharge from service.  This is shown by the reenlistment physical examination in May 1988, two years after discharge from honorable service, in which the Veteran was demonstrably not hypertensive.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  In this case, lay evidence offered by the Veteran insists that he became hypertensive during his period of honorable service. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds in this case that the Veteran's account of having been hypertensive during honorable service is inconsistent with his specific denial of high or low blood pressure on discharge from service in 1986 and his repeated denial on reenlistment in 1988.  His report is also inconsistent with objective medical evidence as discussed above, in which his blood pressure readings show only one isolated instance of high blood pressure.    
  
Based on the evidence and analysis above the Board finds the Veteran does not have hypertension that is due to or aggravated by service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


Evaluation of Service-Connected Disabilities

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  In turn, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, DC 5003.

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Also, in claims for increased ratings for musculoskeletal disabilities where the Veteran has a noncompensable rating and complains of pain on motion, the Veteran is entitled to at least the minimum compensable rating for the joint.  38 C.F.R.  § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011). The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton, id.  

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities on appeal from July 5, 2006, the effective date service connection was granted.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

Schedular Evaluation of Right Hip Disability

Disabilities of the hip and thigh are rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.

Under Diagnostic Code (DC) 5251, limitation of extension of the thigh to 5 degrees warrants a 10 percent rating.

Under DC 5252, limitation of flexion of the thigh to 45 degrees warrants a 10 percent rating; limitation of flexion to 30 degrees warrants a 20 percent rating; limitation of flexion to 20 degrees warrants a 30 percent rating; and, limitation of flexion to 10 degrees warrants a 40 percent rating.

Under DC 5253, limitation of rotation (cannot toe-out more than 15 degrees) or limitation of adduction (cannot cross legs) warrants a 10 percent rating; limitation of abduction (motion lost beyond 10 degrees) warrants a 20 percent rating.

DCs 5250 (ankylosis of the hip), 5254 (flail joint of the hip) and 5255 (impairment of femur) are not applicable because the Veteran does not manifest those symptoms.

For reference, normal range of motion (ROM) of the hip is extension to 0 degrees and flexion to 125 degrees, and abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Private treatment records from Riverside Spine Clinic dated in April 2006 showed no hip deformity and adequate ROM of the hips without pain on motion.

The Veteran's Social Security Administration (SSA) file contains an orthopedic examination by IMA Evaluations, Inc. in March 2007.  The examination is silent in regard to any complaint of right hip problems, but examination showed reduced ROM bilaterally.  ROM of the bilateral hips was flexion to 50 degrees, extension to 0 degrees and normal adduction, abduction and internal and external rotation.

The Veteran had a VA joints examination in May 2007, performed by a physician who reviewed the claims file.  In regard to the right hip, the Veteran complained of "moderate" pain on a mild-moderate-severe scale.  He denied swelling, weakness or instability of the hip.  He also denied swelling, recurrent subluxation, heat, redness, dislocation or particular flare-ups.  He endorsed taking prescription pain medications for his combined joint pains.  He denied history of hip surgery or use of an ambulatory aid.  Although he did not use an ambulatory aid, the Veteran reported being only able to walk about a block before having to stop and rest due to combined joint pains.

Inspection of the right hip showed no edema, spasm, weakness, fatigue, effusion, guarding of movement, instability or abnormal movement.   There was no ankylosis, although the Veteran did have a slightly antalgic gait.  ROM of the hip was flexion 0-90 degrees with complaint of pain at 90 degrees, and extension 0-30 degrees without pain.   Adduction was 0-20 degrees with pain at 15 degrees, and abduction was 0-45 degrees with pain at 35 degrees.  External rotation was 0-40 degrees with pain throughout, and internal rotation was 0-10 degrees with pain at 10 degrees.  Repetitive testing resulted in unchanged baseline ROM.  The examiner noted a recent MRI of the right hip in May 2007 that had shown small hip joint effusion but no other abnormality.  The examiner diagnosed right hip strain.

The Veteran had another VA examination of the joints in June 2009, again performed by a physician who reviewed the claims file.  The Veteran complained of right hip pain with prolonged sitting, walking or standing; he denied stiffness, instability, locking, weakness, effusion or subluxation.  He endorsed taking pain medication.  He reported flare-ups of moderate-to-severe intensity several times per week, precipitated by prolonged walking, standing or sitting.  Physical inspection showed the Veteran to walk with a mildly antalgic gait.  There was tenderness to palpation along the right piriformis and gluteal muscles but no tenderness of the trochanteric bursa and no evidence of effusion.  ROM of the bilateral hips was flexion 0-125 degrees, extension 0-30 degrees, adduction 0-25 degrees, abduction 0-45 degrees, external rotation 0-60 degrees and internal rotation 0-40 degrees, all without pain.  Repetitive motion caused no change in baseline.  The examiner diagnosed right hip strain.

On review of the evidence above, the Board can find no basis on which to award a schedular evaluation higher than the currently-assigned 10 percent.  Higher evaluation of 20 percent requires limitation of flexion to 30 degrees, but the Veteran's flexion never approximated this level of impairment and in fact exceeded it significantly.  The Veteran reported subjective pain on examination, but his current 10 percent evaluation meets the requirement of 38 C.F.R. § 4.59 as defined in Burton, 25 Vet. App. 1.

In regard to 38 C.F.R. §§ 4.40 and 4.45 and the DeLuca factors, the Board observes the Veteran was able to achieve the ROM cited above despite the presence of pain, and that repetitive use caused no additional limitation of function due to pain, weakness, incoordination or fatigability.  The Board accordingly finds that additional compensation for such factors is not warranted.

The Board can find no distinct period during the course of the appeal in which the criteria for higher evaluation were met.  Accordingly, "staged ratings" are not for application.  Fenderson, 12 Vet. App. 119.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers.

As noted above, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer, 7 Vet. App. 379, 384; Falzone, 8 Vet. App. 398, 403.  However, even affording the Veteran with complete competence and credibility in reporting his right hip pain, nothing in his lay evidence shows his symptoms more closely approximated the criteria for rating higher than 10 percent at any time during the period under review.  

In sum, based on the evidence and analysis above, the Board finds the criteria for rating higher than 10 percent for the service-connected right hip disability are not met.  Accordingly, the claim must be denied.

Schedular Evaluation of Right Knee Disability

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. § 4.71a, DC 5257.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal ROM of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Other diagnostic codes pertaining to the knee are DC 5256 (ankylosis), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum).  As noted in detail below, these DCs are not applicable because the Veteran does not exhibit the relevant pathologies.

Private medical records from Baptist Medical Center include a magnetic resonance imaging (MRI) report regarding the right knee dated in November 2006.  The impression was small amount of edema within the patella but otherwise no significant abnormality.  The appearance of the medial meniscus was more consistent with meniscal degeneration than with discrete meniscal tear.

A November 2006 letter from Dr. Robert James states the Veteran was currently experiencing pain and swelling in the right knee if he were to stand or walk for more than an hour.

The Veteran's SSA file contains an orthopedic examination by IMA Evaluations, Inc. in March 2007.  The examination is silent in regard to any complaint of right knee problems, but examination showed reduced ROM of the bilateral knees.  ROM was measured as flexion to 60 degrees and extension to 0 degrees bilaterally.

The Veteran had a VA joints examination in May 2007, performed by a physician who reviewed the claims file.  The Veteran complained of "moderate" right knee pain on a mild-moderate-severe scale.  He denied swelling but endorsed subjective weakness and instability of the knee on a daily basis.  He denied swelling, recurrent subluxation, heat, redness, dislocation or particular flare-ups.  He endorsed taking prescription pain medications for his combined joint pains.  He denied history of knee surgery or use of a knee brace or ambulatory aid.  He denied history of hip surgery or use of an ambulatory aid.  Although he did not use an ambulatory aid, the Veteran reported being only able to walk about a block before having to stop and rest due to combined joint pains.

Inspection of the right knee showed no edema, spasm, weakness, fatigue, effusion, guarding of movement, instability or abnormal movement.   There was no ankylosis, although the Veteran did have a slightly antalgic gait.  ROM of the knee was 0-110 degrees with pain throughout; repetitive testing resulted in unchanged baseline ROM.  There was no evidence of instability of the knee.  The examiner noted recent MRI of the right knee in November 2006 as cited above.  The examiner diagnosed right knee strain.  

The Veteran had another VA examination of the joints in June 2009, again performed by a physician who reviewed the claims file.  The Veteran denied any current pain in the right knee, although he reported occasional buckling.  He denied stiffness, instability, locking, effusion, dislocation, subluxation, head, redness or drainage.  He also denied current treatment.  ROM of the bilateral knees was 0-140 degrees without pain, and repetitive motion caused no change from baseline.  The examiner was unable to articulate a diagnosis because the Veteran had no clinical problem that could be identified on examination.

On review of the evidence above, the Board notes at the outset that the Veteran's extension has been to 0 degrees (normal) throughout the course of the period under review, so separate compensation for extension under DC 5261.  Applying the criteria for limitation of flexion as defined by DC 5260, increased evaluation of 20 percent requires flexion to 30 degrees, but in this case the Veteran's flexion has consistently been better even than the 45 degrees required by the current 10 percent evaluation.  There is no clinical evidence of instability to warrant separate compensation under DC 5257.  The Board accordingly concludes the Veteran's right knee disability more closely approximates the criteria for the currently-assigned 20 percent rating.

The Veteran was able to achieve the ROM cited above despite the presence of pain, and repetitive use caused no additional limitation of function due to pain, weakness, incoordination or fatigability.  The Board accordingly finds that additional compensation for such factors under the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not warranted.  Further, the current 10 percent rating represents at least the minimum rating for painful motion and thus satisfies the criteria of 38 C.F.R.  § 4.59 as defined by Burton.

The Board can find no distinct period during the course of the appeal in which the criteria for higher evaluation were met.  Accordingly, "staged ratings" are not for application.  Fenderson, 12 Vet. App. 119.

The Board has considered the lay evidence offered by the Veteran, but nothing therein shows his right knee disability approached the degrees of severity that more closely approximates the criteria for higher schedular evaluation than the currently-assigned 10 percent.

In sum, based on the evidence and analysis above, the Board finds the criteria for rating higher than 10 percent for the service-connected right knee disability are not met.  Accordingly, the claim must be denied.

Schedular Evaluation of Right Ankle Disability

Moderate limitation of motion of an ankle warrants a 10 percent evaluation, while marked limitation of motion of an ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  For reference, under VA rating criteria normal ranges of motion of the ankle are as follows: dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

Other diagnostic codes relating to the ankle are Diagnostic Code 5262 (malunion or nonunion of the tibia and fibula); Diagnostic Code 5270 (ankylosis of the ankle); Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint); Diagnostic Code 5273 (malunion of os calcis or astragalus); and, Diagnostic Code 5274 (astragalectomy).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.

For reference, normal ROM of the ankle is dorsiflexion from 0-20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Private medical records from Baptist Medical Center include an MRI report regarding the right ankle dated in November 2006.  The impression was possible previous talofibular ligament tear or disruption, abnormal appearance of the peroneus brevis indicative of a linear split in the tendon, and small amount of fluid surrounding the sheaths of the medial tendons, although the tendon sheaths did not appear to be distended.  The clinician indicated the injury should be classified as a ligament tear rather than a tendon tear.

A November 2006 letter from Dr. Robert James states the Veteran was currently experiencing pain in the right ankle.

The Veteran's SSA file contains an orthopedic examination by IMA Evaluations, Inc. in March 2007.  The examination is silent in regard to any complaint of right ankle problems, and examination showed normal ROM of the bilateral ankles.  

The Veteran had a VA joints examination in May 2007, performed by a physician who reviewed the claims file.  The Veteran complained of "moderate" right ankle pain on a mild- moderate-severe scale.  He denied swelling but endorsed subjective weakness and instability of the ankle on a daily basis.  He denied swelling, recurrent subluxation, heat, redness, dislocation or particular flare-ups.  He endorsed taking prescription pain medications for his combined joint pains.   He denied history of ankle surgery or use of an ankle brace or ambulatory aid. He denied history of hip surgery or use of an ambulatory aid.  Although he did not use an ambulatory aid, the Veteran reported being only able to walk about a block before having to stop and rest due to combined joint pains.

Inspection of the right ankle showed no edema, spasm, weakness, fatigue, effusion, guarding of movement, instability or abnormal movement.   There was no ankylosis, although the Veteran did have a slightly antalgic gait.  ROM of the ankle was dorsiflexion 0-20 degrees and plantar flexion 0-45 degrees, both with mild pain throughout.  Repetitive testing resulted in no baseline change. There was no evidence of instability of the ankle.  The examiner noted the recent MRI of the right ankle in November 2006 as cited above.  The examiner diagnosed right ankle strain.

The Veteran had another VA examination of the joints in June 2009, again performed by a physician who reviewed the claims file.  The Veteran denied ankle pain most of the time, but stated the ankle would roll very easily.  He stated he would roll the right ankle every couple of months, which would cause pain lasting only a few minutes.  He reported it had been quite awhile since he actually had any flare-ups or recurrent ankle sprain, as he avoided activities such as running, pivoting or walking on uneven surfaces that could cause sprain.  He denied current ankle pain, stiffness, deformity, locking, dislocation, effusion, subluxation, heat, redness or drainage.  Examination showed no tenderness or instability and no evidence of abnormal weightbearing.  ROM of the bilateral ankles was dorsiflexion 0-20 degrees and plantar flexion 0-45 degrees, without pain and without increase from baseline after repetitive motion.  The examiner's diagnosis was right ankle strain. 

On review of the evidence above, the Board finds the Veteran's right ankle disability demonstrated "moderate" limitation of motion, so an initial rating of 10 percent is warranted.  The Board notes in this regard that when a claimant complains of pain on motion, he or she is entitled to at least the minimum compensable rating for the joint.  38 C.F.R.  § 4.59; Burton, 25 Vet. App. 1.  

Functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  In this case, the VA examiner in May 2007 noted mild pain on examination.  Although the VA examiner in June 2009 found no pain on examination, the Board finds the May 2007 examination report to be sufficient to award the higher rating.

The Board has considered whether a rating higher than 10 percent is appropriate.  However, the higher 20 percent rating requires "marked" limitation of motion.  Whereas the VA examiner in May 2007 noted only mild pain, and whereas the actual range of motion of the ankle has approximated "normal" ROM under VA rating criteria, the Board finds that rating higher than 10 percent is not warranted.  Further, the Board has found no period during the course of the appeal in which the criteria for rating higher than 10 percent were met, so "staged ratings" are not for application.  Fenderson, 12 Vet. App. 119.

Based on the evidence and analysis above the Board finds criteria are met for an initial rating of 10 percent, but not more, for the service-connected right ankle disability.  The Veteran's appeal is granted to that extent.

Schedular Evaluation of Lumbar Spine Disability

Intervertebral disc syndrome (IVDS) is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under current criteria, IVDS will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Lumbosacral strain (Diagnostic Code 5237) and spondylolithesis (Diagnostic Code 5239) are rated under the General Rating Formula for Diseases and Injuries of the Spine.  The provisions of the General Rating Formula for Diseases and Injuries of the Spine are as follows:

With or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease,   
forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or reversed kyphosis...................................................20 percent 

forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine................................................................................40 percent 

unfavorable ankylosis of the entire thoracolumbar spine...................50 percent 

unfavorable ankylosis of the entire spine ...................................100 percent 

There are several notes set out after the General Rating Formula that provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

The Formula for Rating IVDS Based on Incapacitating Episodes provides as follows:

with episodes having a total duration of at least one week but less than 2 weeks during the past 12 months...............................................10 percent

with episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months...............................................20 percent 

with episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months........................................................40 percent

with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months..........................................................60 percent. 

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to Intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that if Intervertebral disc syndrome is present in more than one spinal segment, provided that the effects of each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.

The Board notes at the outset that the Veteran's associated neurological disorder, characterized as left sciatica with probable L5 nerve root, is separately service-connected and separately evaluated as 10 percent disabling.  That evaluation is not on appeal, and the Board's discussion below will accordingly not consider neurological evaluation.

Private treatment records from Riverside Spine Clinic dated in April-May 2006 show the Veteran received a number of epidural injections for control of back pain; of interest, the Veteran reported onset of pain in August 2005 after falling in a store  (not since service).  His current complaint was continuous lower back pain radiating into the left lower extremity (LLE) at times.  Lumbar ROM showed slightly decreased range of flexion with pain on provocative motion; ROM in degrees was not provided.   The pertinent clinical diagnosis was lumbar degenerative disc disease (DDD).

A November 2006 letter from Dr. Robert James states the Veteran was being treated for low back pain, previously diagnosed as lumbar DDD with spondylosis.  The Veteran had fallen in August 2005 while shopping in a supermarket, which exacerbated his back problems.  The Veteran's condition continued to be quite symptomatic and he was currently unable to work.

MRI of the lumbar spine at Baptist Medical Center in April 2007 showed moderate left foraminal stenosis at L4-5 and disc protrusions at L3-4 and L2-3, not significantly changed since previous MRI in September 2005.  Concurrent MRI of the thoracic spine showed a small disc protrusion at T8-9.

The SSA disability file contains a Physical Functional Capacity Assessment for DDD, dated in November 2006.  The examiner stated the Veteran's DDD allowed him to occasionally life 20 pounds, frequently lift 10 pounds, stand and/or walk about 6 hours in a normal 8-hour workday, and to have unlimited ability to push or pull.  Physical examination showed no tenderness or spasm, and straight leg raising (SLR) was normal.  The examiner noted that the Veteran's regular attending physician had opined the Veteran to be incapable of working more than 4 hours or lifting more than 10 pounds, but found no objective basis for the primary physician's work restrictions.  The examiner also stated that although the Veteran credibly reported radiating back pain there were few objective findings to support the magnitude of his complaints.

The Veteran's SSA file also contains an orthopedic examination by IMA Evaluations, Inc. in March 2007.  The Veteran stated epidural injections had not provided relief of back pain.  The Veteran did not use assistive devices but was observed to walk with a limp and to need help rising from a chair and getting onto the examination table.  Examination showed decreased motion and positive paraspinal muscle spasm and sciatic notch tenderness.  ROM was forward flexion to 30 degrees and extension to 0 degrees.    
The Veteran had a VA examination in May 2007, performed by a physician who reviewed the claims file.  The Veteran complained of "severe" lumbar spine pain on a mild-moderate-severe scale.  The pain was described as being in the lower lumbar paraspinals, without radiation.  The Veteran denied any weakness or bowel incontinence; he endorsed erectile dysfunction but stated this was medication-induced.  He denied falls or unsteady gait, and denied using lumbar support or an ambulatory aid although he stated he could only walk about a block before having to stop and rest due to combined joint pains.  He complained of stiffness in the lower lumbar paraspinals and complained of daily flare-ups.  He denied any incapacitating episodes in the previous twelve months.

Inspection of the spine showed mild paraspinal muscle spasm with tenderness throughout.  There was no ankylosis.  ROM of the thoracolumbar spine was flexion 0-60 degrees and extension 0-20 degrees with pain throughout.  Combined ROM was to 160 degrees, and repetitive testing was unchanged from baseline.  Neurological testing was grossly normal except for mild give-way weakness in the bilateral lower extremities secondary to worsened low back pain.  The examiner noted recent MRI in April 2007 as cited above.  The examiner's diagnosis was DDD of the thoracic spine and DDD with stenosis of the lumbar spine.

The Veteran had a VA examination of the peripheral nerves in May 2008; the examiner diagnosed sciatica as secondary to the service-connected lumbar spine disability.  As noted above, the RO granted service connection for sciatica of the left and right legs by rating decision in June 2008, and as those symptoms are separately compensated they will not be further discussed below.

MRI of the lumbosacral spine by A1Imaging of Mandarin in July 2009 showed an impression of disc desiccation at all levels and disc space narrowing with stenosis at L3-4, L4-5 and L5-S1.  MRI of the thoracic spine was negative.   

The Veteran had another VA examination in June 2009, again performed by a physician who reviewed the claims file.  The Veteran complained of constant lumbosacral pain radiating up to the paraspinals at the L1 level and down the bilateral lower extremities.  Pain was aggravated with prolonged sitting, bending or walking.  The Veteran endorsed using prescription pain medication but stated these no longer worked well.  He reported flare-ups several times per week lasting for hours; flare-ups were reportedly moderate-to-severe in intensity and associated with increased use.  The Veteran denied erectile dysfunction and denied bladder or bowel incontinence.  He reported being unable to walk more than a block or stand more than 30-45 minutes, and he endorsed using a cane to ambulate.  The Veteran reported he had been unemployed since August 2005, having lost his job due to back and hip pain.  He denied incapacitating episodes in the past 12 months.  Physical examination showed a mildly antalgic gait.  There was tenderness in the paraspinal region and over the sciatic notch.  SLR was positive on the right and negative on the left.  ROM of the spine was not recorded.

Because the June 2009 VA examination was incomplete, the Veteran was afforded another VA examination of the spine in August 2009, again performed by a physician who reviewed the claims file.  The Veteran again complained of constant low back pain with intermittent numbness and tingling of the feet, made worse by prolonged sitting, standing or walking.  The Veteran reported being able to do household chores for 30-45 minutes before having to rest for 1-3 hours to let his back pain subside.  The Veteran reported he had previously worked as a store clerk but could no longer perform the requisite standing, walking, lifting or bending; he was currently attending school for a business degree.  The Veteran endorsed taking prescription pain medication but stated he had difficulty with the side effects.  The Veteran stated he used a cane outside the home because his right leg would give way, causing near-falls, and reported he could not walk more than a few yards.

Review of systems (ROS) positive for numbness, erectile dysfunction, paresthesias and unsteadiness, but these were noted as unrelated to the claimed disability.  ROS was also positive for history of fatigue, decreased motion, stiffness, weakness, spasms and pain in the low back area.  Pain was described as 2-3/10 in severity, constant, and radiating to the bilateral legs and feet.  The Veteran endorsed flare-ups of 7-8/10 intensity resulting from prolonged use.  The Veteran denied incapacitating episodes.  

Physical examination showed the Veteran to have normal posture; there was no abnormal spine curvature and no ankylosis.  The Veteran's gait was antalgic.  The thoracic paraspinals showed no spasm, atrophy or weakness but were positive for tenderness, guarding and pain with motion; these symptoms were not severe enough to result in abnormal gait or abnormal spinal contour.  Motor examination was 5/5 for all extremities except bilateral ankle dorsiflexion and bilateral great toe extension, which were 3/5; muscle tone was normal and without atrophy.  Sensory examination was reduced in both lower extremities in L5-S1 dermatome pattern.  ROM of the thoracolumbar spine was flexion 0-55 degrees with pain beginning at 40 degrees and extension 0-25 degrees with pain beginning at 20 degrees; repetitive motion caused pain but no additional loss of motion.  The examiner reviewed the July 2009 MRI cited above.  The examiner diagnosed degenerative arthritis of the spine, disc desiccation at all levels and bilateral L5-S1 radiculopathy.

In regard to functional impairment, the examiner noted the Veteran was currently unemployed.  Impairment of activities of daily living (ADLs) was as follows: prevents exercise and sports; severe impairment of chores, shopping, recreation, traveling, bathing, dressing and grooming; and, moderate impairment of feeding and toileting.  In regard to employability, the examiner stated that the Veteran could no longer perform his previous occupational tasks but could possibly perform sedentary activities in an environment that allowed him to stand, sit and stretch as required.    

VA electromyography (EMG) in May 2010 demonstrated no evidence of lumbosacral radiculopathy but showed mild sural sensory neuropathy.  The conclusion was that there was no evidence of compression of the spinal nerves at the level of the spinal cord.  

The file contains letters from Mr. JB and from Mr. and Mrs. AG, undated but received in October 2010, attesting to the Veteran's good character and attesting that his back pain and leg pain had increased in severity over the years and rendered him currently unable to work.

The Veteran presented to the VA primary care clinic (PCC) in December 2010 complaining of sciatica and low back pain that had become more severe in recent months.  The clinician noted the recent MRI and EMG cited above.  The Veteran was noted to use and elevator and stairs at school but to be able to walk 5 blocks when attending school.  Clinical examination showed guarding of the paraspinal muscles and decreased sensation in the lower extremities, right more than left.  The clinical impression was worsening low back pain.

In March 2011 the Veteran presented to the VA physical medicine and rehabilitative services (PM&RS) clinic for assistance in appealing for SSA disability benefits, which had reportedly been previously denied on two occasions.  The Veteran asserted being unable to stand or walk for long, due to low back and right leg pain.  The Veteran was observed to have normal gait; he performed heel-walk and toe-walk movements with bizarre truncal and extremity movements.  The clinical noted possible symptom exaggeration.  Balance was normal, again with exaggerated responses.  The Veteran was observed to sit for a long time without discomfort.  There was no abnormal spine curvature, no tenderness over the spine or paraspinals and no paraspinal muscle spasm at any level.  Flexion and extension of the lumbosacral spine was possibly limited due to pain, but ROM was not reported in degrees.  The Veteran was referred for occupational therapy evaluation.

The Board notes at the outset that the Veteran had no qualifying incapacitating episodes of IVDS during the period under review.  Accordingly, the Rating Schedule for IVDS is not applicable and the General Rating Formula for the Spine applies.

The Veteran is currently evaluated at 20 percent.  Under the General Rating Formula, a higher 40 percent rating requires limitation of forward to 30 degrees or less or favorable ankylosis.  In this case, the Veteran's forward flexion was at worst 30 degrees (March 2007 IMA examination) but two months later his flexion was to 60 degrees (May 2007 VA examination).  Thereafter, during his most recent VA examination in June 2009 his flexion was to 40 degrees prior to onset of pain, and to 55 degrees with pain.  The Board accordingly finds the Veteran's range of flexion was predominantly better than 30 degrees during the course of the period on review.

The Board has considered whether "staged rating" is appropriate, especially considering that on one occasion as noted above (March 2007) the Veteran marginally met the criteria for higher rating.  However, the Veteran was noted on two occasions to exaggerate his symptoms (SSA Physical Functional Capacity Assessment in November 2006 and VA PM&RS note in March 2011), and the subsequent ROM measurements in May 2007, which was approximately two months after the 30 degrees of flexion was reported, and June 2009 represent significantly better range of flexion than was reported in March 2007.  The Board accordingly finds there is no distinct period during the course of the appeal during which the Veteran is shown to have met the criteria for higher rating, so "staged ratings" are not for application.  Fenderson, 12 Vet. App. 119.

In regard to 38 C.F.R. §§ 4.40 and 4.45 and the DeLuca factors, the Board observes the ratings of the General Rating Formula apply regardless of pain, whether or not it radiates.  During medical examination the Veteran was able to achieve the ROM noted despite the presence of pain, and no additional loss of function was shown with repetitive motion.   The Board accordingly finds that additional compensation for pain, weakness, fatigability or incoordination is not warranted.

The Board has considered the lay evidence offered by the Veteran, to include the letters from Mr. JB and from Mr. and Mrs. AG as well as his own correspondence to VA.  "A layperson can certainly provide an eyewitness account of a veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, while these statements show the Veteran's low back disability has increased in severity over the years, nothing in those statements - and nothing in the correspondence by the Veteran or the Veteran's statements to various medical providers - shows the Veteran met the schedular criteria for higher rating.  The Board notes in that regard that schedular rating itself is recognition that claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  As noted above, the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 C.F.R. § 4.1.

In sum, based on the evidence and analysis above, the Board finds the criteria for rating higher than 20 percent for the service-connected lumbar spine disability are not met.  Accordingly, the claim must be denied.

Extraschedular Consideration and TDIU

The Board has considered whether extraschedular consideration is warranted for the service-connected right hip, right knee, right ankle and lumbar spine disabilities on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's right hip, right knee, right ankle and lumbar spine disabilities.  These disabilities are productive of pain, limitation of functional impairment and limitation of movement; these manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities on appeal and referral for consideration of extraschedular rating is not warranted.

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. There must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

In this case the RO issued a rating decision in September 2009, during the course of this appeal, denying entitlement to a TDIU based on a determination that the Veteran was not shown to be unemployable.  The Veteran did not appeal that decision.  The Board accordingly finds a claim for TDIU is not raised by the rating issues on appeal.


ORDER

Service connection for hypertension is denied.

An initial rating higher than 10 percent for the right hip disability is denied.

An initial rating higher than 10 percent for the right knee disability is denied.

An initial rating of 10 percent for the right ankle disability is granted, subject to the criteria applicable to the payment of monetary benefits.

An initial rating higher than 20 percent for the lumbar spine disability is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


